Exhibit 10.37
First Amendment to the
FOSTER WHEELER LTD.
Omnibus Incentive Plan
(Effective May 9, 2006)
     The Foster Wheeler Ltd. Omnibus Incentive Plan (the “Plan”) is hereby
amended as follows, pursuant to resolutions adopted by the Board of Directors
and its Compensation Committee at their meetings held on May 5-6, 2008:

1.   Section 2(k) is replaced in its entirety with the following language:      
“‘Change-in-Control Price’ means the closing price of a Share on the last
trading day before the Change in Control occurs.”   2.   Section 2(tt) is
replaced in its entirety with the following language:       “‘Resignation for
Good Reason’ means, unless otherwise specified in an applicable employment
agreement between the Company and a Participant (for the avoidance of doubt,
employment agreements entered into with Affiliates or Subsidiaries of the
Company shall not be deemed to be employment agreements with the Company), a
material negative change in the employment relationship without the
Participant’s consent; provided (a) the Participant notifies the Company of the
material negative change within ninety (90) days of the occurrence of such
change, (b) the material negative change is not cured by the Company within
thirty (30) days after receiving notice from the Participant, and (c) the
material negative change is evidenced by any of the following:

  (i)   material diminution in title, duties, responsibilities or authority;    
(ii)   reduction of base salary and benefits except for across-the-board changes
for Employees at the Participant’s level;     (iii)   exclusion from executive
benefit/compensation plans;     (iv)   relocation of the Participant’s principal
business location by the Participant’s employer (the Company, Affiliate, or
Subsidiary, as the case maybe be) of greater than fifty (50) miles;     (v)  
material breach of the Participant’s employment agreement with the Company,
Affiliate or Subsidiary, as the case may be; or     (vi)   resignation in
compliance with securities/corporate governance applicable law (such as the US
Sarbanes-Oxley Act) or rules of professional conduct specifically applicable to
such Participant.”

3.   The following new sentence is added to the end of the first paragraph in
Article 15:

 



--------------------------------------------------------------------------------



 



    “Notwithstanding the foregoing, no dividend equivalent described in this
Article 15 which is conditioned on exercise of a Nonqualified Stock Option or a
Stock Appreciation Right may be provided under this Plan.”   4.   The following
new sentence is added to the end of Section 18.2:       “In each case where
payment is required under this Section 18.2, such payment shall be made no later
than ten (10) business days after the consummation of such Change in Control.”  
5.   Section 19.4 is replaced in its entirety with the following language:      
“19.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present or future
law relating to plans of this or similar nature (including, but not limited to,
Code Section 409A), and to the administrative regulations and rulings
promulgated thereunder. By accepting an Award under this Plan, each Participant
agrees to any amendment made pursuant to this Section 19.4 to any Award granted
under the Plan without further consideration or action.”   6.   Section 22.17 is
replaced in its entirety with the following language:       “It is the Company’s
intent that any Awards granted under this Plan are structured to be exempt from
Code Section 409A, or are structured to comply with the requirements of deferred
compensation subject to Code Section 409A. To the extent any Award under this
Plan constitutes deferred compensation (after taking into account the definition
of Resignation for Good Reason as provided in Section 2(tt), and any applicable
exemptions from Code Section 409A), and to the extent required by Code
Section 409A, no payment will be made to a Participant who is a ‘specified
employee’ (as defined by Code Section 409A) until the earlier of: (i) the first
day following the sixth month anniversary of the Participant’s ‘separation from
service,’ as defined by Code Section 409A, or (ii) the Participant’s date of
death; provided, however, that any payments delayed during this six month period
shall be paid in the aggregate as soon as administratively practicable following
the sixth month anniversary of the Participant’s separation from service. For
purposes of Code Section 409A, each ‘payment’ (as defined by Code Section 409A)
made under this Plan shall be considered a ‘separate payment’ for purposes of
Code Section 409A. Notwithstanding the Company’s intentions, if any Award
granted under this Plan would be considered deferred compensation as defined
under Code Section 409A (after taking into account any applicable exemptions),
and if this Plan or the terms of an Award fail to meet the requirements of Code
Section 409A with respect to such Award, then such Award shall remain in effect
and be subject to taxation in accordance with Code Section 409A. The Company
shall have no liability for any tax imposed on a Participant by Code
Section 409A, and if any tax is imposed on the Participant, the Participant
shall have no recourse against the Company for payment of any such tax.”

2



--------------------------------------------------------------------------------



 



7.   The Amendment shall take effect on the date approved by the Board of
Directors, i.e., May 6, 2008.

     IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan
to be executed.

                  FOSTER WHEELER LTD.    
 
           
 
  By:   /s/ Raymond J. Milchovich    
 
  Name:  
 
Raymond J. Milchovich    
 
  Title:   Chairman and Chief Executive Officer    

3